 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA

 7
         ROBERT PALMER,                                   Case No. 1:16-cv-787-SKO
 8
                           Plaintiff,                     ORDER ON DEFENDANT’S
 9                                                        MOTIONS IN LIMINE
                v.
10                                                        (Docs. 73, 74)
         CALIFORNIA HIGHWAY PATROL
11       OFFICER IOSEFA,
12                   Defendant.
         _____________________________________/
13

14

15

16          The Court conducted a hearing on Defendant’s Motions in Limine on October 3, 2018.

17 Plaintiff Robert Palmer appeared telephonically through his counsel, Neil Gehlawat, Esq., and

18 Defendant California Highway Patrol (“CHP”) Officer Iosefa (“Defendant”) appeared

19 telephonically through his counsel Deputy Attorney General John C. Bridges, Esq.

20          As set forth on the record in open court, Defendant’s Motions in Limine (“MIL”) are ruled

21 upon as follows:

22       1. Defendant’s MIL No. 1 to exclude evidence of the California Highway Patrol’s Mobile

23          Video/Audio Recording Systems (MVARS) Policy is DENIED.

24       2. Defendant’s unopposed MIL No. 2 to exclude evidence of special damages paid by the State

25          Compensation Insurance Fund is GRANTED.

26 ///
27 ///

28 ///
 1          These rulings shall be incorporated in the parties’ pretrial submissions, the deadlines for
 2 which are set forth in the Court’s Pretrial Order (Doc. 69).

 3
     IT IS SO ORDERED.
 4

 5 Dated:     October 3, 2018                                     /s/   Sheila K. Oberto          .
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
